DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 states “wherein the baseplate is a non-porous”. It appears the claim should say “wherein the baseplate is non-porous”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the baseplate" in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim. It appears line 4 should state “a baseplate having an upper surface and a lower surface”. This would overcome the rejection.
wherein the baseplate has a first hardness, the platform has a second hardness, and each sleeve has a third hardness”. However, claim 1, from which claim 3 indirectly depends, states “at least one sleeve attached to the lower surface of the baseplate”. It is unclear if “each sleeve” of claim 3 is the same or different from “at least one sleeve” of claim 1. For purposes of examination, examiner will assume they are the same with claim 3 being read as “wherein the baseplate has a first hardness, the platform has a second hardness, and each of the at least one sleeve has a third hardness”.
Claim 7 states “wherein the platform and the baseplate are coextensive elongated with the platform”. It is unclear how the platform and baseplate are both coextensive to the platform. It appears the claim should say “wherein the baseplate is coextensively elongated with the platform”.
Claim 9 states “The tray of claim 8, further comprising each sleeve having a strap therein, each strap adapted to wrap around and secure to said forearm”. However, claim 1, from which claim 9 indirectly depends, states “at least one sleeve attached to the lower surface of the baseplate”. It is unclear if “each sleeve” of claim 9 is the same or different from “at least one sleeve” of claim 1. For purposes of examination, examiner will assume they are the same with claim 9 being read as “The tray of claim 8, further comprising the at least one sleeve having a strap therein, each strap adapted to wrap around and secure to said forearm”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 8,939,333), in view of Ford (US 2,271,294) and Graham (US 20130076054).
Regarding claim 1, Alvarez teaches a tray (figure 1) adapted to removably secure to a forearm of a user (figure 1), the tray comprising: a platform (figure 1, reference 1) having an upper surface (figure 1, reference 2) and a lower surface (figure 1, reference 3); a baseplate upper surface (figure 1, top of reference 5) and a lower surface (figure 1, bottom of reference 5); the lower surface of the platform joined to the upper surface of the baseplate (figure 1, reference 7 and 4); the baseplate longitudinally extending between a proximal end (figure 1, left side of baseplate 5) and a distal end (figure 1, right side of baseplate 5); and at least one sleeve attached to the lower surface of the baseplate (figure 4, reference 34).
Alvarez does not teach a wrist notch, wherein a notch edge is set inward of said distal end, and wherein the notch edge is bookended by two opposing protrusions extending to the distal end. However, Ford does teach a wrist notch (figure 2, reference 6), wherein a notch edge is set inward of said distal end (figure 5, reference 6), and wherein the notch edge is bookended by two opposing protrusions extending to the distal end (figure 2, protrusions shown on either side of notch 6).

Alvarez, in view of Ford, do not explicitly teach a non-slip surface along the upper surface of the platform. However, Graham does teach a non-slip surface along the upper surface of the platform (figure 1C, reference 113 and paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the tray of Alvarez, in view of Ford, to include a non-slip surface along the upper surface of the platform, as disclosed by Graham, because including a non-slip surface along the upper surface of the platform allows for enhanced contact grip of the item placed within the tray, as explained by Graham (paragraph 23).
Regarding claim 2, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 1, as shown above. Furthermore, Alvarez teaches the baseplate is non-porous (column 7, lines 39: the base plate is made of plastic which is non-porous). Furthermore, Graham teaches the baseplate is non-porous (paragraph 23: the tray is made of materials such as PVC, fiberglass, polypropylene, etc. which are non-porous).
Regarding claim 3, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 2, as shown above. Furthermore, Alvarez teaches the baseplate has a first hardness (figure 1, reference 5 and column 7, line 39: inherent feature and made of a hard plastic and iron), the platform has a second hardness (figure 1, reference 1 and column 6, lines 19-21: inherent feature and made of an elastic material for fitting a an object into), and each sleeve has a third hardness (figure 1, reference 6 and column 3, lines 36-38: inherent feature and made of a plastic), and wherein the first hardness is 
Regarding claim 4, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 3, as shown above. Furthermore, modified Alvarez teaches the notch edge is parallel with the proximal end (figure 1, left and right side of baseplate 5).
Regarding claim 5, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 4, as shown above. Furthermore, Alvarez teaches the platform is a greater thermal conductor than plasticized materials (column 7, lines 35-40: Since the platform 5 is made of three materials, including an iron layer, it would have greater thermal conductivity than that of a plasticized material).
Regarding claim 6, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 5, as shown above. Furthermore, Ford teaches the two opposing protrusions are semioval (figure 2, either side of notch 6: Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47).
Regarding claim 7, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 6, as shown above. Furthermore, Alvarez teaches the platform and the baseplate are coextensive elongated with the platform (figure 1, reference 1 and 5).
Regarding claim 8, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 7, as shown above. Furthermore, Alvarez teaches the platform has a length greater than a width (figure 1, reference 5: the length goes from left to right while the width goes from front to back), and the length is twelve to eighteen inches, and the width is six to nine inches (figure 1: It has been held 
Regarding claim 9, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 8, as shown above. Furthermore, Alvarez teaches each sleeve having a strap therein (figure 1, reference 6), each strap adapted to wrap around and secure to said forearm (figure 1).
Regarding claim 10, Alvarez, in view of Ford and Graham, teach all of the claim limitations of claim 9, as shown above. Furthermore, Alvarez teaches a method carrying objects on a handsfree tray (figure 1), the method comprising: providing the tray of claim 9; wrapping each strap around and secured to said forearm in such a way that the upper surface of the platform is facing away from said forearm; and placing an object on the upper surface of the platform (column 3, lines 28-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAVIER A PAGAN/               Examiner, Art Unit 3735